UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Final Amendment) CITIGROUP ALTERNATIVE INVESTMENTS TRUST (Name of Subject Company (Issuer)) CITIGROUP ALTERNATIVE INVESTMENTS TRUST (Name of Filing Person(s) (Issuer)) SHARES OF BENEFICIAL INTEREST (Title of Class of Securities) 17309H104 (CUSIP Number of Class of Securities) Millie Kim, Esq. Citigroup Alternative Investments LLC 731 Lexington Avenue, 28th Floor New York, NY 10022 (212) 559-8580 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: Paul Schreiber, Esq. Shearman & Sterling LLP 599 Lexington Avenue New York, NY10022 (212) 848-4000 May 10, 2007 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: (a) $ 29,851,452.32 Amount of Filing Fee: (b) $ 916.44 (a) Calculated as the estimated aggregate maximum purchase price for Shares. (b) Calculated at $30.7.00 per $1,000,000 of the Transaction Valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$ 916.14 Form or Registration No.:Schedule TO, Registration No. 005-82068 Filing Party:Citigroup Alternative Investments Trust Date Filed:May 10, 2007 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: x This Final Amendment relates to the Issuer Tender Offer Statement on Schedule TO (the “Statement”) originally filed on May 10, 2007 by Citigroup Alternative Investments Trust (the “Company”) in connection with an offer by the Company to purchase up to 20% of its outstanding Units from the members of the Company on the terms and subject to the conditions set forth in the Offer to Repurchase filed as Exhibit B to the Statement. This is the Final Amendment to the Statement and is being filed to report the results of the Offer. Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Offer to Repurchase. The following information is furnished pursuant to Rule 13e-4(c)(4): 1. The Offer expired at 12:00 midnight, New York time, on June 8, 2007. 2. 460,217.638 Units were validly tendered and not withdrawn prior to the expiration of the Offer, and all of those Units were accepted for repurchase by the Company in accordance with the terms of the Offer. 3. The Valuation Date for the Units tendered was June 30, 2007. 4. Payment of the repurchase price was made in the form of a promissory note issued to each member whose tendered Units were accepted for repurchase by the Company. On or about July 20, 2007, the Company paid such members $ 4,592,971.93 collectively, representing the cumulative amount payable under the promissory notes. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set out in this statement is true, complete and correct. CITIGROUP ALTERNATIVE INVESTMENTS TRUST By:/s/ Reaz Islam Name:Reaz Islam Title:President and Trustee August 20, 2007
